Exhibit 99.2 Financial Report Results of Operations Three-month period ended June 30, 2015 compared to the three-month period ended June 30, 2014 During the three-month periods ended June 30, 2015 and 2014, we had an average of 55.0 and 55.7 vessels, respectively, in our fleet. In the three-month period ended June 30, 2014, we accepted delivery of the newbuild vessel MSC Amalfi with a TEU capacity of 9,403 and the secondhand vessels Neapolis and Areopolis with an aggregate TEU capacity of 4,119, and we sold the vessel Konstantina with TEU capacity of 3,351. In the three-month periods ended June 30, 2015 and 2014, our fleet ownership days totaled 5,005 and 5,070 days, respectively. Ownership days are the primary driver of voyage revenue and vessels’ operating expenses and represent the aggregate number of days in a period during which each vessel in our fleet is owned. Three-month period ended June 30, Percentage (Expressed in millions of U.S. dollars, except percentages) Change Change Voyage revenue $ $ $ ) %) Voyage expenses ) ) ) %) Voyage expenses – related parties ) ) - - Vessels’ operating expenses ) ) ) %) General and administrative expenses ) ) - - Management fees – related parties ) ) % General and administrative expenses – non-cash component - ) % Amortization of dry-docking and special survey costs ) ) ) %) Depreciation ) ) ) %) Amortization of prepaid lease rentals ) ) % Loss on sale / disposal of vessels ) - ) %) Foreign exchange gains/ (losses) - ) % Interest income % Interest and finance costs ) ) ) %) Swaps breakage cost ) - ) %) Equity gain on investments - % Other - ) %) Gain / (Loss) on derivative instruments ) % Net Income $ $ (Expressed in millions of U.S. dollars, except percentages) Three-month period ended June 30, Change Percentage Change Voyage revenue $ $ $ ) %) Accrued charter revenue ) %) Voyage revenue adjusted on a cash basis $ $ $ ) %) Vessels operational data Three-month period ended June 30, Percentage Change Change Average number of vessels ) %) Ownership days ) %) Number of vessels under dry-docking 1 1 - 1 Voyage Revenue Voyage revenue decreased by 0.2%, or $0.3million, to $123.2 million during the three-month period ended June 30, 2015, from $123.5 million during the three-month period ended June 30, 2014. This decrease was mainly due to (i) revenue not earned by vessels sold for demolition during the six-month period ended December 31, 2014, (ii) decreased charter rates in certain of our vessels during the three-month period ended June 30, 2015, compared to the three-month period ended June 30, 2014, and (iii) increased off-hire days, mainly due to scheduled dry-dockings during the three-month period ended June 30, 2015, compared to the three-month period ended June 30, 2014; partly offset by the revenue earned by the one newbuild and two secondhand vessels delivered to us during the six-month period ended December 31, 2014. Voyage revenue adjusted on a cash basis (which eliminates non-cash “Accrued charter revenue”), decreased by 1.6%, or $2.0 million, to $124.0 million during the three-month period ended June 30, 2015, from $126.0million during the three-month period ended June 30, 2014. This decrease was mainly due to (i) revenue not earned by vessels sold for demolition during the six-month period ended December 31, 2014, (ii) decreased charter rates in certain of our vessels during the three-month period ended June 30, 2015, compared to the three-month period ended June 30, 2014, and (iii) increased off-hire days, mainly due to scheduled dry-dockings during the three-month period ended June 30, 2015, compared to the three-month period ended June 30, 2014; partly offset by the revenue earned by the one newbuild and two secondhand vessels delivered to us during the six-month period ended December 31, 2014. Voyage Expenses Voyage expenses were $0.4 million, during the three-month period ended June 30, 2015 and $1.1million during the three-month period ended June 30, 2014. Voyage expenses mainly include (i) off-hire expenses of our vessels, mainly related to fuel consumption and (ii) third party commissions. Voyage Expenses – related parties Voyage expenses – related parties were $0.9 million during the three-month periods ended June 30, 2015 and 2014, and represent fees of 0.75% on voyage revenues charged to us by Costamare Shipping Company S.A. as provided under our group management agreement. Vessels’ Operating Expenses Vessels’ operating expenses, which include the realized gain / (loss) under derivative contracts entered into in relation to foreign currency exposure, decreased by 1.0%, or $0.3 million, to $30.2 million during the three-month period ended June 30, 2015, from $30.5 million during the three-month period ended June 30, 2014. The decrease was mainly attributable to the decreased ownership days of our vessels during the three-month period ended June 30, 2015, compared to the three-month period ended June 30, 2014. General and Administrative Expenses General and administrative expenses were $1.4 million during the three-month periods ended June 30, 2015, and 2014.General and administrative expenses for the three-month period ended June 30, 2015, included $0.63 million which is part of the annual fee that our manager receives based on the amended and restated group management agreement, effective as of January 1, 2015.For the three-month period ended June 30, 2014 this amount was $0.25 million. Management Fees – related parties Management fees paid to our managers increased by 2.1%, or $0.1 million, to $4.9 million during the three-month period ended June 30, 2015, from $4.8 million during the three-month period ended June 30, 2014. The increase was primarily attributable to the inflation related upward adjustment by 4% of the management fee for each vessel (effective January 1, 2015), as provided under our group management agreement; partly offset by the decreased average number of vessels during the three-month period ended June 30, 2015, compared to the three-month period ended June 30, 2014. 2 General and Administrative expenses – non-cash component General and administrative expenses – non-cash component for the three-month period ended June 30, 2015, amounted to $2.7 million, representing the value of the shares issued to our manager on June 30, 2015, pursuant to the amended and restated group management agreement, effective as of January 1, 2015. No amounts were incurred in the 2014 period. Amortization of Dry-docking and Special Survey Costs Amortization of deferred dry-docking and special survey costs was $1.8 million for the three-month period ended June 30, 2015 and $1.9 million for the three-month period ended June 30, 2014. During the three-month period ended June 30, 2015, one vessel was in process of undergoing her special survey. During the three-month period ended June 30, 2014, one vessel underwent and completed her special survey. Depreciation Depreciation expense decreased by 4.9%, or $1.3 million, to $25.3 million during the three-month period ended June 30, 2015, from $26.6million during the three-month period ended June 30, 2014. The decrease was mainly attributable to a change in the estimated scrap value of vessels, which had a favorable effect of $1.3 million for the three-month period ended June 30, 2015. Amortization of Prepaid Lease Rentals Amortization of the prepaid lease rentals were $1.2 million and $1.1 million during the three-month periods ended June 30, 2015 and 2014, respectively. Loss on Sales / Disposals of Vessels During the three-month period ended June 30, 2014 we recorded a loss of $2.9 million from the sale of one vessel. Foreign Exchange Gains/ (Losses) Foreign exchange losses were $0.1 million during the three-month period ended June 30, 2015. Foreign exchange gains / (losses) were nil during the three-month period ended June 30, 2014. Interest Income Interest income for the three-month periods ended June 30, 2015 and 2014, amounted to $0.3 million and $0.2 million, respectively. Interest and Finance Costs Interest and finance costs decreased by 3.5%, or $0.8 million, to $21.8million during the three-month period ended June 30, 2015, from $22.6 million during the three-month period ended June 30, 2014. The decrease was mainly attributable to the decreased loan interest expense charged to the consolidated statement of income resulting from the decrease in the outstanding loan amount. Equity Gain on Investments The equity gain on investments of $0.1 million for the three-month period ended June 30, 2015, represents our share of the net gains of fifteen jointly owned companies pursuant to the Framework Agreement with York. We hold a range of 25% to 49% of the capital stock of these companies. The net gain of $0.1 million includes an unrealized loss of $0.1 million deriving from a swap option agreement entered into by a jointly-owned company. Gain / (Loss) on Derivative Instruments The fair value of our interest rate derivative instruments which were outstanding as of June 30, 2015, equates to the amount that would be paid by us or to us should those instruments be terminated. As of June 30, 2015, the fair value of these interest rate derivative instruments in aggregate amounted to a liability of $65.6million. The effective portion of the change in the fair value of the interest rate derivative instruments that qualified for hedge accounting is recorded in “Other Comprehensive Income” (“OCI”) while the ineffective portion is recorded in the consolidated statements of income. The change in the fair value of the interest rate derivative instruments that did not qualify for hedge accounting is recorded in the consolidated statement of income. For the three-month period ended June 30, 2015, a net gain of $1.5 million has been included in OCI and a net gain of $10.2 million has been included in Gain / (Loss) on derivative instruments in the consolidated statement of income, resulting from the fair market value change of the interest rate derivative instruments during the three-month period ended June 30, 2015. Furthermore, during the three-month period ended June 30, 2014, we terminated one interest rate derivative instrument that qualified for hedge accounting and we paid the counterparty breakage costs of $3.5 million, in aggregate and has been included in Swaps breakage cost in the 2014 consolidated statement of income. 3 Cash Flows Three-month periods ended June 30, 2015 and 2014 Condensed cash flows Three-month period ended June 30, (Expressed in millions of U.S. dollars) Net Cash Provided by Operating Activities $ $ Net Cash Used in Investing Activities $ ) $ ) Net Cash Provided by / (Used in) Financing Activities $ ) $ Net Cash Provided by Operating Activities Net cash flows provided by operating activities for the three-month period ended June 30, 2015, increased by $4.2 million to $65.3 million, compared to $61.1million for the three-month period ended June 30, 2014.The increase was primarily attributable to the favorable change in working capital position, excluding the current portion of long-term debt and the accrued charter revenue (representing the difference between cash received in that period and revenue recognized on a straight-line basis) of $3.8 million, decreased payments for interest (including swap payments) during the period of $3.0 million; partly offset by the decreased cash from operations of $2.0 million and the increased special survey costs of $0.2 million. Net Cash Used in Investing Activities Net cash used in investing activities was $5.7 million in the three-month period ended June 30, 2015, which mainly consisted of$4.3 million for an advance payment for the construction of one newbuild vessel, ordered pursuant to the Framework Agreement with York. Net cash used in investing activities was $57.9 million in the three-month period ended June 30, 2014, which consisted of (a) $18.4 million for capitalized costs and advance payments for the construction and delivery of one newbuild vessel (b) $19.8 million in payments for the acquisition of two secondhand vessels, (c) $26.4 million payments (net of $1.8 million we received as a dividend distribution) associated to the equity investments held pursuant to the Framework Agreement with York, which range from 25% to 49% in jointly-owned companies, and (d) a $6.7 million payment we received from the sale for demolition of one vessel. Net Cash Provided By Financing Activities Net cash provided by financing activities was $16.1 million in the three-month period ended June 30, 2015, which mainly consisted of (a) $48.7million of indebtedness that we repaid, (b) $3.3 million we repaid relating to our sale and leaseback agreements (c) $21.7 million we paid for dividends to holders of our common stock for the first quarter of 2015, (d) $1.0 million we paid for dividendsto holders of our 7.625% Series B Cumulative Redeemable Perpetual Preferred Stock ( “Series B Preferred Stock”) and $2.1 million we paid for dividends to holders of our 8.500% Series C Cumulative Redeemable Perpetual Preferred Stock ( “Series C Preferred Stock”), in both cases for the period from January 15, 2015 to April 14, 2015 and (e) $96.6 million net proceeds we received in May 2015 from our public offering, of 4.0 million shares of our Series D Preferred Stock, net of underwriting discounts and expenses incurred in the offering. 4 Net cash used in financing activities was $39.0 million in the three-month period ended June 30, 2014, which mainly consisted of (a) $106.3 million of indebtedness that we repaid, (b) $9.0 million we drew down from one of our credit facilities, (c) $85.6 million we received regarding the sale and leaseback transaction concluded for one newbuild, (d) $2.5 million we repaid relating to our sale and leaseback agreements, (e) $20.9 million we paid for dividends to holders of our common stock for the first quarter of 2014, and (f) $0.9 million we paid for dividends to holders of our Series B Preferred Stockfor the period from January 15, 2014 to April 14, 2014, and $2.0 million we paid for dividends to holders of our Series C Preferred Stock for the period from the original issuance of the Series C Preferred Stock on January 21, 2014 to April 14, 2014. Results of Operations Six-month period ended June 30, 2015, compared to the six-month period ended June 30, 2014 During the six-month period ended June 30, 2015 and 2014, we had an average of 55.0 and 54.4 vessels, respectively in our fleet. In the six-month period ended June 30, 2014, we accepted delivery of the newbuild vessels MSC Azov, MSC Ajaccio and MSC Amalfi with an aggregate TEU capacity of 28,209 TEU and the secondhand vessels Neapolis and Areopolis with an aggregate TEU capacity of 4,119 and we sold the vessel Konstantina with a TEU capacity of 3,351. In the six-month period ended June 30, 2015 and 2014, our fleet ownership days totaled 9,955 and 9,845 days, respectively. Ownership days are the primary driver of voyage revenue and vessels operating expenses and represent the aggregate number of days in a period during which each vessel in our fleet is owned. Six-month period ended June 30, Percentage (Expressed in millions of U.S. dollars, except percentages) Change Change Voyage revenue $ $ $ % Voyage expenses ) ) ) %) Voyage expenses – related parties ) ) - - Vessels’ operating expenses ) ) ) %) General and administrative expenses ) ) % Management fees – related parties ) ) % General and administrative expenses – non-cash component - ) % Amortization of dry-docking and special survey costs ) ) ) %) Depreciation ) ) ) %) Amortization of prepaid lease rentals ) ) % Loss on sale / disposal of vessels ) - ) %) Foreign exchange gains/ (losses) ) % Interest income % Interest and finance costs ) ) % Swaps breakage cost ) - ) %) Equity loss on investments ) - ) %) Other ) %) Gain on derivative instruments % Net Income $ $ 5 Six-month period ended June 30, Percentage (Expressed in millions of U.S. dollars, except percentages) Change Change Voyage revenue $ $ % Accrued charter revenue $ ) %) Voyage revenue adjusted on a cash basis $ $ $ % Vessels operational data Six-month period ended June 30, Percentage Change Change Average number of vessels % Ownership days % Number of vessels under dry-docking 3 3 - Voyage Revenue Voyage revenue increased by 2.4%, or $5.7 million, to $244.1 million during the six-month period ended June 30, 2015, from $238.4 million during the six-month period ended June 30, 2014. This increase was mainly attributable to (i) revenue earned by the three newbuild vessels and three secondhand vessels delivered to us during the year ended December 31, 2014; partly offset by (ii) decreased charter rates in certain of our vessels during the six-month period ended June 30, 2015, compared to the six-month period ended June 30, 2014, and (iii) revenues not earned by vessels which were sold for demolition during the nine-month period ended December 31, 2014. Voyage revenue adjusted on a cash basis (which eliminates non-cash “Accrued charter revenue”), increased by 0.8%, or $2.0 million, to $245.5 million during the six-month period ended June 30, 2015, from $243.5 million during the six-month period ended June 30, 2014. This increase was mainly attributable to (i) revenue earned by the three newbuild vessels and three secondhand vessels delivered to us during the year ended December 31, 2014; partly offset by (ii) decreased charter rates in certain of our vessels during the six-month period ended June 30, 2015, compared to the six-month period ended June 30, 2014, and (iii) revenues not earned by vessels which were sold for demolition during the nine-month period ended December 31, 2014. Voyage Expenses Voyage expenses decreased by 44.4%, or $0.8 million, to $1.0 million during the six-month period ended June 30, 2015, from $1.8 million during the six-month period ended June 30, 2014. Voyage expenses mainly include (i) off-hire expenses of our vessels, mainly related to fuel consumption and (ii) third party commissions. Voyage Expenses – related parties Voyage expenses – related parties were $1.8 million during the six-month periods ended June 30, 2015 and 2014, and represent fees of 0.75% on voyage revenues charged to us by Costamare Shipping Company S.A. as provided under our group management agreement. Vessels’ Operating Expenses Vessels’ operating expenses, which also includes the realized gain / (loss) under derivative contracts entered into in relation to foreign currency exposure, decreased by 0.2% or $0.1 million to $59.8 million during the six-month period ended June 30, 2015, from $59.9 million during the six-month period ended June 30, 2014. 6 General and Administrative Expenses General and administrative expenses increased by 8.0% or $0.2 million, to $2.7 million during the six-month period ended June 30, 2015, from $2.5 million during the six-month period ended June 30, 2014. Furthermore, General and administrative expenses for the six-month period ended June 30, 2015, included $1.3 million which is part of the annual fee that our manager receives based on the amended and restated group management agreement, effective as of January, 1, 2015. For the six-month period ended June 30, 2014 this amount was $0.50 million. Management Fees – related parties Management fees paid to our managers increased by 4.3%, or $0.4 million, to $9.7 million during the six-month period ended June 30, 2015, from $9.3 million during the six-month period ended June 30, 2014. The increase was primarily attributable to (i) the upward adjustment by 4% of the management fee for each vessel (effective January 1, 2015), as provided under our group management agreement, and (ii) the increased average number of vessels during the six-month period ended June 30, 2015, compared to the six-month period ended June 30, 2014. General and Administrative expenses – non-cash component General and administrative expenses – non-cash component for the six-month period ended June 30, 2015, amounted to $5.4 million, representing the value of the shares issued to our manager on March 31, 2015 and on June 30, 2015, pursuant to the amended and restated group management agreement, effective as of January 1, 2015. No amounts were incurred in the 2014 period. Amortization of Dry-docking and Special Survey Costs Amortization of deferred dry-docking and special survey costs for the six-month periods ended June 30, 2015 and 2014, were $3.6 million and $3.8 million, respectively. During the six-month period ended June 30, 2014, three vessels, underwent and completed their special survey. During the six-month period ended June 30, 2015, two vessels, underwent and completed their special survey, while one was in process of undergoing her special survey. Depreciation Depreciation expense decreased by 2.7%, or $1.4 million, to $50.4 million during the six-month period ended June 30, 2015, from $51.8 million during the six-month period ended June 30, 2014. The decrease was mainly attributable to the depreciation expense not charged for the vessels sold for demolition during the nine-month period ended December 31, 2014 and to a change in the estimated scrap value of vessels, which had a favorable effect of $2.7 million for the six-month period ended June 30, 2015; partly offset by the depreciation expense charged for the three newbuild and three secondhand vessels delivered to us during the year ended December 31, 2014. Amortization of Prepaid Lease Rentals Amortization of the prepaid lease rentals were $2.5 million and $1.5 million during the six-month periods ended June 30, 2015 and 2014, respectively. Loss on Sale/Disposal of Vessels During the six-month period ended June 30, 2014, we recorded a loss of $2.9 million from the sale of one vessel. Interest Income During the six-month periods ended June 30, 2015 and 2014, interest income was $0.7 million and $0.4 million, respectively. 7 Interest and Finance Costs Interest and finance costs increased by 2.7%, or $1.3 million, to $49.7 million during the six-month period ended June 30, 2015, from $48.4 million during the six-month period ended June 30, 2014. The increase was mainly attributable to the fact that the 2014 period benefited from the capitalization of interest associated with the delivery of vessels during that period, which did not recur during 2015; partially offset by a reduction in the write off of finance costs relating to loan refinancing in the 2015 period. Equity Loss on Investments During the six-month period ended June 30, 2015, the equity gain/ (loss) on investments was nil. The equity gain/ (loss) on investments, represents our share of the net losses of fifteen jointly owned companies pursuant to the Framework Agreement with York. We hold a range of 25% to 49% of the capital stock of these companies. The net gain / (loss) includes an unrealized loss of $0.4 million deriving from a swap option agreement entered into by a jointly-owned company. Gain on Derivative Instruments The fair value of our interest rate derivative instruments which were outstanding as of June 30, 2015, equates to the amount that would be paid by us or to us should those instruments be terminated. As of June 30, 2015, the fair value of these interest rate derivative instruments in aggregate amounted to a liability of $65.6million. The effective portion of the change in the fair value of the interest rate derivative instruments that qualified for hedge accounting is recorded in OCI while the ineffective portion is recorded in the consolidated statements of income. The change in the fair value of the interest rate derivative instruments that did not qualify for hedge accounting is recorded in the consolidated statement of income. For the six-month period ended June 30, 2015, a net gain of $2.2 million has been included in OCI and a net gain of $12.7 million has been included in Gain on derivative instruments in the consolidated statement of income, resulting from the fair market value change of the interest rate derivative instruments during the six-month period ended June 30, 2015. Furthermore, during the six-month period ended June 30, 2014, we terminated three interest rate derivative instruments that qualified for hedge accounting and we paid the counterparty breakage costs of $10.2 million, in aggregate and has been included in Swaps breakage cost in the 2014 consolidated statement of income. Cash Flows Six-month periods ended June 30, 2015 and 2014 Condensed cash flows Six-month period ended June 30, (Expressed in millions of U.S. dollars) Net Cash Provided by Operating Activities $ $ Net Cash Used in Investing Activities $ ) $ ) Net Cash Provided by / (Used in) Financing Activities $ $ ) Net Cash Provided by Operating Activities Net cash flows provided by operating activities increased by $5.2 million to $120.2 million for the six-month period ended June 30, 2015, compared to $115.0 for the six-month period ended June 30, 2014. The increase was primarily attributable to (a) the increased cash from operations of $2.0 million generated mainly from the employment of the three newbuild vessels delivered to us during the year ended December 31, 2014 and (b) the decreased payments for interest (including swap payments) during the period of $3.1 million; partly offset by the unfavorable change in working capital position, excluding the current portion of long-term debt and the accrued charter revenue (representing the difference between cash received in that period and revenue recognized on a straight-line basis) of $1.5 million and the increased special survey costs of $0.4 million. 8 Net Cash Used in Investing Activities Net cash used in investing activities was $19.1 million in the six-month period ended June 30, 2015, which mainly consisted of$17.3 million in advance payments for the construction of three newbuild vessels, ordered pursuant to the Framework Agreement with York. Net cash used in investing activities was $123.0 million in the six-month period ended June 30, 2014, which consisted of (a) $59.1 million for capitalized costs and advance payments for the construction and delivery of three newbuild vessels, (b) $19.8 million in payments for the acquisition of two secondhand vessels, (c) $50.8 million (net of $1.8 million we received as a dividend distribution) in payments, pursuant to the Framework Agreement with York, to hold an equity interest ranging from 25% to 49% in jointly-owned companies and (d) $6.7 million we received from the sale for demolition of one vessel. Net Cash Provided By Financing Activities Net cash used in financing activities was $54.3 million in the six-month period ended June 30, 2015, which mainly consisted of (a) $98.7million of indebtedness that we repaid, (b) $6.6 million we repaid relating to our sale and leaseback agreements (c) $42.7 million we paid for dividends to holders of our common stock for the fourth quarter of 2014 and first quarter of 2015, and (d) $1.9 million we paid for dividendsto holders of our Series B Preferred Stock and $4.3 million we paid for dividends to holders of our Series C Preferred Stock, in both cases for the periods from October 15, 2014 to January 14, 2015 and January 15, 2015 to April 14, 2015 and (e) $96.6 million net proceeds we received from our public offering in May 2015, of 4.0 million shares of our Series D Preferred Stock, net of underwriting discounts and expenses incurred in the offering. Net cash provided by financing activities was $62.5 million in the six-month period ended June 30, 2014, which mainly consisted of (a) $253.8 million of indebtedness that we repaid, (b) $9.0 million we drew down from one of our credit facilities, (c) $256.7 million we received regarding the sale and leaseback transaction concluded for the three newbuild vessels, (d) $3.1 million we repaid regarding our sale and leaseback agreements, (e) $41.1 million we paid for dividends to holders of our common stock for the fourth quarter of 2013 and the first quarter of 2014, (f) $1.9 million we paid for dividends to holders of our Series B Preferred Stock for the periods from October 15, 2013 to January 14, 2014 and January 15, 2014 to April 14, 2014, and $2.0 million we paid for dividends to holders of our Series C Preferred Stock for the period from the original issuance of the Series C Preferred Stock on January 21, 2014 to April 14, 2014, and (g) $96.5 million net proceeds we received from our public offering in January 2014, of 4.0 million shares of our Series C Preferred Stock, net of underwriting discounts and expenses incurred in the offering. 9 Liquidity and Capital Expenditures Cash and cash equivalents As of June 30, 2015, we had a total cash liquidity of $220.8 million, consisting of cash, cash equivalents and restricted cash. Debt-free vessels As of July 21, 2015, the following vessels were free of debt. Unencumbered Vessels in the water(*) (refer to fleet list for full charter details) Vessel Name Year Built TEU Capacity NAVARINO VENETIKO MSC ITEA LAKONIA AREOPOLIS MESSINI NEAPOLIS (*) Does not include one secondhand vessel acquired and five newbuild vessels ordered pursuant to the Framework Agreement with York, which are also free of debt. Capital commitments As of July 21, 2015, we had outstanding commitments relating to our ten contracted newbuilds aggregating approximately $302.9 million payable in installments until the vessels are delivered, out of which $180.3 million will be funded through committed financing. The amounts represent our interest in the relevant jointly-owned entities with York. Conference Call details: On Wednesday, July 22, 2015, at 8:30 a.m. ET, Costamare’s management team will hold a conference call to discuss the financial results. Participants should dial into the call 10 minutes before the scheduled time using the following numbers: 1-866-524-3160 (from the US), 0(from the UK) or +1-412-317-6760 (from outside the US). Please quote "Costamare". A replay of the conference call will be available until August 24, 2015. The United States replay number is +1-877-344-7529; the standard international replay number is +1-412-317-0088, and the access code required for the replay is: 10069316. Live webcast: There will also be a simultaneous live webcast over the Internet, through the Costamare Inc. website (www.costamare.com) under the “Investors” section. Participants to the live webcast should register on the website approximately 10 minutes prior to the start of the webcast. About Costamare Inc. Costamare Inc. is one of the world’s leading owners and providers of containerships for charter. The Company has 41 years of history in the international shipping industry and a fleet of 69 containerships, with a total capacity of approximately 458,000 TEU, including ten newbuild containerships on order. Fourteen of our containerships, including ten newbuilds, have been acquired pursuant to the Framework Agreement with York Capital Management by vessel-owning joint venture entities in which we hold a minority equity interest. The Company’s common stock, Series B Preferred Stock, Series C Preferred Stock and Series D Preferred Stock trade on the New York Stock Exchange under the symbols “CMRE”, “CMRE PR B”, “CMRE PR C” and “CMRE PR D”, respectively. 10 Forward-Looking Statements This earnings release contains “forward-looking statements”. In some cases, you can identify these statements by forward-looking words such as “believe”, “intend”, “anticipate”, “estimate”, “project”, “forecast”, “plan”, “potential”, “may”, “should”, “could” and “expect” and similar expressions. These statements are not historical facts but instead represent only Costamare’s belief regarding future results, many of which, by their nature, are inherently uncertain and outside of Costamare’s control. It is possible that actual results may differ, possibly materially, from those anticipated in these forward-looking statements. For a discussion of some of the risks and important factors that could affect future results, see the discussion in Costamare Inc.’s Annual Report on Form 20-F (File No. 001-34934) under the caption “Risk Factors”. Contacts: Company Contact: Gregory Zikos - Chief Financial Officer Konstantinos Tsakalidis - Business Development Costamare Inc., Athens, Greece Tel: (+30) 210-949-0050 Email: ir@costamare.com 11 Fleet List The tables below provide additional information, as of July 21, 2015, about our fleet of containerships, including our newbuilds on order and the vessels acquired pursuant to the Framework Agreement with York. Each vessel is a cellular containership, meaning it is a dedicated container vessel. Vessel Name Charterer Year Built Capacity (TEU) Time Charter Term(1) Current Daily Charter Rate (U.S.dollars) Expiration of Charter(1) Average Daily Charter Rate Until Earliest Expiry of Charter (U.S.dollars)(2) 1 COSCO GUANGZHOU COSCO 12 years December2017 2 COSCO NINGBO COSCO 12 years January2018 3 COSCO YANTIAN COSCO 12 years February2018 4 COSCO BEIJING COSCO 12 years April 2018 5 COSCO HELLAS COSCO 12 years May2018 6 MSC AZOV MSC 10 years November 2023 7 MSC AJACCIO MSC 10 years February 2024 8 MSC AMALFI MSC 10 years March 2024 9 MSC ATHENS MSC 10 years January 2023 10 MSC ATHOS MSC 10 years February 2023 11 VALOR Evergreen 7.0years(i) April 2020(i) 12 VALUE Evergreen 7.0 years(i) April 2020(i) 13 VALIANT Evergreen 7.0 years(i) June 2020(i) 14 VALENCE Evergreen 7.0 years(i) July 2020(i) 15 VANTAGE Evergreen 7.0 years(i) September 2020(i) 16 NAVARINO MSC 1.0 year September 2015 17 MAERSK KAWASAKI(ii) A.P. Moller-Maersk 10 years December2017 18 MAERSK KURE(ii) A.P. Moller-Maersk 10 years December2017 19 MAERSK KOKURA(ii) A.P. Moller-Maersk 10 years February2018 20 MSC METHONI MSC 10 years September 2021 21 SEALAND NEW YORK A.P. Moller-Maersk 11 years March 2018 22 MAERSK KOBE A.P. Moller-Maersk 11 years May 2018 23 SEALAND WASHINGTON A.P. Moller-Maersk 11 years June 2018 24 SEALAND MICHIGAN A.P. Moller-Maersk 11 years August 2018 25 SEALAND ILLINOIS A.P. Moller-Maersk 11 years October 2018 26 MAERSK KOLKATA A.P. Moller-Maersk 11 years November2019 27 MAERSK KINGSTON A.P. Moller-Maersk 11 years February 2020 28 MAERSK KALAMATA A.P. Moller-Maersk 11 years April 2020 29 VENETIKO OOCL 0.1 years September 2015 30 ENSENADA EXPRESS(*) Hapag Lloyd 2.4 years October 2015 31 MSC ROMANOS MSC 5.3 years November 2016 32 ZIM NEW YORK ZIM 13 years September 2016(6) 33 ZIM SHANGHAI ZIM 13 years September 2016(6) 34 ZIM PIRAEUS ZIM 10 years September 2015(6) 35 OAKLAND EXPRESS Hapag Lloyd 8.0 years September2016 36 HALIFAX EXPRESS Hapag Lloyd 8.0 years October 2016 37 SINGAPORE EXPRESS Hapag Lloyd 8.0 years July2016 38 MSCMANDRAKI MSC 7.8 years August 2017 39 MSCMYKONOS MSC 8.2 years September2017 40 MSC ULSAN MSC 5.3 years March 2017 41 MSCKORONI MSC 9.5 years September 2018 42 MSC ITEA MSC 1.0 years August 2015 43 KARMEN Evergreen 1.0 years August 2015 44 MARINA Evergreen 2.5 years September 2015 45 MSC CHALLENGER MSC 4.8 years August 2015 46 LAKONIA Evergreen 2.0 years February 2017 47 ELAFONISOS(*) A.P. Moller-Maersk 0.9 years November 2015 48 AREOPOLIS Evergreen 0.7 years August 2015 49 MESSINI Evergreen 3.3 years February 2016 50 MSC REUNION MSC 8.0 years July2016 51 MSC NAMIBIA II MSC 8.8 years July2016 52 MSC SIERRA II MSC 7.7 years June2016 53 MSC PYLOS MSC 5.0 years January 2016 54 X-PRESS PADMA(*) Sea Consortium 2.0 years August 2015 55 NEAPOLIS Yang Ming 0.9 years October 2015 56 PROSPER Sea Consortium 0.7 years August 2015 57 ZAGORA MSC 4.7 years May 2016 58 PETALIDI(*) CMA CGM 2.0 years August 2015 59 STADT LUEBECK CMA CGM 2.7 years August 2015 12 Newbuilds Vessel Name Shipyard Charterer Expected Delivery (based on latest shipyard schedule) 1 NCP0113(*) Hanjin Subic Bay 4th Quarter 2015 2 NCP0114(*) Hanjin Subic Bay 1st Quarter 2016 3 NCP0115(*) Hanjin Subic Bay 2nd Quarter 2016 4 NCP0116(*) Hanjin Subic Bay 2nd Quarter 2016 5 NCP0152(*) Hanjin Subic Bay 4th Quarter 2016 6 S2121(*) Samsung Heavy Evergreen 2nd Quarter 2016 7 S2122(*) Samsung Heavy Evergreen 2nd Quarter 2016 8 S2123(*) Samsung Heavy Evergreen 3rd Quarter 2016 9 S2124(*) Samsung Heavy Evergreen 3rd Quarter 2016 10 S2125(*) Samsung Heavy Evergreen 3rd Quarter 2016 Our newbuilds on order have an aggregate capacity in excess of 125,000 TEU. 13 Charter terms and expiration dates are based on the earliest date charters could expire. Amounts set out for current daily charter rate are the amounts contained in the charter contracts. This average rate is calculated based on contracted charter rates for the days remaining between July 21, 2015 and the earliest expiration of each charter. Certain of our charter rates change until their earliest expiration dates, as indicated in the footnotes below. This charter rate changes on January 13, 2016 to $26,100 per day until the earliest redelivery date. This charter rate changes on April 28, 2016 to $26,100 per day until the earliest redelivery date. This charter rate changes on June 11, 2016 to $26,100 per day until the earliest redelivery date. The amounts in the table reflect the current charter terms, giving effect to our agreement with Zim under the 2014 restructuring plan. Based on this agreement, we have been granted charter extensions and have been issued equity securities representing 1.2% of Zim’s equity and approximately $8.2 million in interest bearing notes maturing in 2023. In July the Company exercised its option to extend the charters of Zim New York and Zim Shanghai for one year pursuant to its option to extend the charter of two of the three vessels chartered to Zim for successive one year periods at market rate plus $1,100 per day per vessel while the notes remain outstanding. As from December 1, 2012 until redelivery, the charter rate is to be a minimum of $13,500 per day plus 50% of the difference between the market rate and the charter rate of $13,500. The market rate is to be determined annually based on the Hamburg ConTex type 3500 TEU index published on October 1 of each year until redelivery. This charter rate changes on August 12, 2015 to $11,700 per day until the earliest redelivery date. This charter rate changes on August 27, 2015 to $11,200 per day until the earliest redelivery date. This charter rate changes on August 2, 2015 to $11,200 per day until the earliest redelivery date. (i) Assumes exercise of owner’s unilateral options to extend the charter of these vessels for two one year periods at the same charter rate. The charterer also has corresponding options to unilaterally extend the charter for the same periods at the same charter rate. (ii) The charterer has a unilateral option to extend the charter of the vessel for two periods of 30 months each +/-90 days on the final period performed, at a rate of $41,700 per day. (*) Denotes vessels acquired pursuant to the Framework Agreement with York. The Company holds an equity interest ranging between 25% and 49% in each of the vessel-owning entities. 14 COSTAMARE INC. Consolidated Statements of Income Six-months ended June 30, Three-months ended June 30, (Expressed in thousands of U.S. dollars, except share and per share amounts) (Unaudited) REVENUES: Voyage revenue $ EXPENSES: Voyage expenses ) Voyage expenses – related parties ) Vessels' operating expenses ) General and administrative expenses ) Management fees - related parties ) General and administrative expenses – non-cash component - ) - ) Amortization of dry-docking and special survey costs ) Depreciation ) Amortization of prepaid lease rentals ) Loss on sale / disposals of vessels ) - ) - Foreign exchange gains / (losses) Operating income $ OTHER INCOME / (EXPENSES): Interest income $ Interest and finance costs ) Swaps breakage costs ) - ) - Equity gain/ (loss) on investments ) ) 3 Other 27 Gain / (Loss) on derivative instruments ) Total other income / (expenses) $ ) $ ) $ ) $ ) Net Income $ Earnings allocated to Preferred Stock ) Net Income available to common stockholders $ Earnings per common share, basic and diluted $ Weighted average number of shares, basic and diluted 15 COSTAMARE INC. Consolidated Balance Sheets As of December 31, As of June 30, (Expressed in thousands of U.S. dollars) (Audited) (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Accounts receivable Inventories Due from related parties Insurance claims receivable Prepaid lease rentals Accrued charter revenue Prepayments and other Total current assets $ $ FIXED ASSETS, NET: Capital leased assets $ $ Vessels, net Total fixed assets, net $ $ NON-CURRENT ASSETS: Investment in affiliates $ $ Prepaid lease rentals, non-current Deferred charges, net Accounts receivable, non-current Restricted cash Accrued charter revenue Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Current portion of long-term debt $ $ Accounts payable Capital lease obligations Accrued liabilities Unearned revenue Fair value of derivatives Other current liabilities Total current liabilities $ $ NON-CURRENT LIABILITIES Long-term debt, net of current portion $ $ Capital lease obligations, net of current portion Fair value of derivatives, net of current portion Unearned revenue, net of current portion Total non-current liabilities $ $ COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY: Preferred stock $
